Exhibit 10.1

 

THIS AMENDING AGREEMENT is made the 30th day of August, 2018

 

BETWEEN:

 

(1)ECRENT CAPITAL HOLDINGS LIMITED, a company incorporated in the British Virgin
Islands and whose registered office is at Sea Meadow House, Blackburne Highway,
(P.O. Box 116), Road Town, Tortola, British Virgin Islands (the “Licensor”); and

 

(2)SHARING ECONOMY INVESTMENT LIMITED, a company incorporated in the British
Virgin Islands and whose registered office is at Sea Meadow House, Blackburne
Highway, (P.O. Box 116), Road Town, Tortola, British Virgin Islands (the
“Licensee”).

 

WHEREAS:

 

(A)The Licensor and the Licensee entered into a license agreement dated 8th May
2018 (the “Original Agreement”) and an amending agreement dated 24th May 2018
(the “First Amending Agreement”), and they now wish to amend the Original
Agreement and the First Amending Agreement as appears below.

 

(B)The Licensor and the Licensee both intend for this amending agreement to be
deemed to have taken effect from 24th May 2018.

 

IT IS HEREBY AGREED as follows:

 

1.STATUS OF THIS AMENDING AGREEMENT

 

1.1.This amending agreement is supplemental to the Original Agreement and the
First Amending Agreement. Except as expressly amended by this amending
agreement, the Original Agreement and the First Amending Agreement shall remain
in full force and effect.

 

1.2.Terms defined in the Original Agreement and the First Amending Agreement
shall have the same meaning in this amending agreement unless otherwise provided
by this amending agreement.

 

2.AMENDMENTS

 

2.1.Clause 8.1 of the Original Agreement shall be deleted in its entirety and
replaced with the following words:

 

“The Licensor guarantees that the Business will generate revenue of
US$13,000,000 (the “Guaranteed Revenue”) and gross profit of US$2,522,000 (the
“Guaranteed Gross Profit”) for the Term.”

 

2.2.Clause 2.3 of the First Amending Agreement shall be deleted in its entirety
and shall be deemed to have never taken effect.



 



 1 

 

 

2.3.Clause 2.4 of the First Amending Agreement shall be deleted in its entirety
and shall be deemed to have never taken effect.

 

2.4.Clause 12.1 of the Original Agreement and Clause 2.5 of the First Amending
Agreement shall be deleted in their entirety and replaced with the following
words:

 

“The Term of this Agreement shall be effective on the date the conditions
precedent set forth in Clause 7.2 have been satisfied (the “Effective Date”) and
continue in effect until 31 December 2019 (the “Expiration Date”) unless
terminated earlier in accordance with any of the express provisions of this
Agreement.”

 

3.FURTHER AGREEMENT

 

3.1.The provisions of Clauses 15 and 17 of the Original Agreement shall apply to
this amending agreement, mutatis mutandis, as if incorporated in full herein.

 

3.2.This amending agreement shall be deemed to have taken effect from 24th May
2018 to the effect that:

 

(a)all rights arising from or in connection with the Original Agreement in its
original form which may have accrued from 24th May 2018 to the date of execution
of this agreement shall be waived; and

 

(b)all rights and obligations arising from or in connection with the Original
Agreement as amended by this amending agreement shall have taken effect and
started to accrue from 24th May 2018.



 



 2 

 

 

IN WITNESS whereof this amending agreement has been executed by or on behalf of
the parties as a deed.

 

SEALED WITH THE COMMON SEAL of
ECRENT CAPITAL HOLDINGS LIMITED

)

)

)

 

and SIGNED by

 

CHAN TIN CHI

Title: Director

for and on behalf of

ECRENT CAPITAL HOLDINGS LIMITED

Date: 30th August 2018

  [ex10-1_001.jpg] SEALED WITH THE COMMON SEAL of
SHARING ECONOMY INVESTMENT LIMITED )
)
)  

and SIGNED by

 

PING KEE LAU

Title: Director

for and on behalf of

SHARING ECONOMY INVESTMENT LIMITED

Date: 30th August 2018

   [ex10-1_002.jpg]





 



 3 

 

